     Case 1:85-cv-00489-RGS Document 1883 Filed 01/03/21 Page 1 of 6




                 UNITED STATES DISTRICT COURT
                  DISTRICT OF MASSACHUSETTS

                   CIVIL ACTION NO. 85-489-RGS

                    UNITED STATES OF AMERICA

                                   v.

           METROPOLITAN DISTRICT COMMISSION, et al.

                   CIVIL ACTION NO. 83-1614-RGS

                CONSERVATION LAW FOUNDATION
                    OF NEW ENGLAND, INC.

                                   v.

              METROPOLITAN DISTRICT COMMISSION


       SCHEDULE SEVEN COMPLIANCE ORDER NUMBER 248

                            January 3, 2021

STEARNS, D.J.

      On December 21, 2020, the Massachusetts Water Resources

Authority (MWRA) filed its Biannual Compliance and Progress Report

(Report) (the 248th such report over the course of this now 36-year-old

litigation). Dkt #1881. With the Report, the MWRA filed a copy of the

Semiannual CSO (Combined Sewer Overflow) Discharge Report No. 5,

January 1, 2020 – June 30, 2020, which issued on October 30, 2020. On

December 29, 2020, the Conservation Law Foundation through Peter
      Case 1:85-cv-00489-RGS Document 1883 Filed 01/03/21 Page 2 of 6




Shelley, its Senior Counsel, filed a response. The United States has not since

indicated that it intends to comment.

     There were no scheduled activities during the past six-month period

on the court’s Schedule 7.

     As has been noted previously, the MWRA, the United States

Environmental     Protection   Agency       (EPA),   and   the   Massachusetts

Department of Environmental Protection (DEP), entered an agreement

(approved by the court at a July 19, 2019 hearing), extending the completion

date of the performance assessment of the Long-Term Combined Sewer

Overflow Control Plan (LTCP) to December 31, 2021.1 One of the principal

terms of the agreement required the MWRA to recalibrate the hydraulic

assessment model used to test the performance of the LTCP. As the court

observed in its July 16, 2020 Compliance Order, the results have both

positive and mixed aspects. As the court explained:

      On the positive side of the ledger, the Typical Year results show
      an 87% region-wide reduction in annual CSO discharge volume
      (as opposed to the modestly higher 88% envisioned in the LTCP).
      On the less positive side of the ledger, the assessment has
      identified regulators and outfalls where CSO activity exceeds the
      desired (previously predicted) levels. These include discharges

      1As part of the Agreement, the EPA and the DEP, acting pursuant to
40 C.F.R. § 131.14 and 314 CMR 4.03(4), respectively, granted the MWRA’s
request to extend existing water quality variances affecting the Lower
Charles River/Charles River Basin and Alewife Brook/Upper Mystic River
through 2024.
                                        2
      Case 1:85-cv-00489-RGS Document 1883 Filed 01/03/21 Page 3 of 6




     to the Fort Point Channel at Outfall BOS070 (which accepts CSO
     from the Dorchester Brook Conduit), as well as issues involving
     nozzle restrictions in the connections between BWSC CSO
     regulators and the MWRA’s East Boston Branch Sewer, issues
     involving stormwater-influenced discharges from the City of
     Cambridge affecting the Cottage Farm Facility, and a leaking tide
     gate downstream of the Somerville Marginal Facility that has
     taxed the capacity of Outfall SOM007A/MWR205A on the Upper
     Mystic River Basin. Further mitigation efforts are also required
     by the variances granted for the Lower Charles River and the
     Alewife Brook/Upper Mystic River.

Schedule Seven Compliance Order [Dkt # 1878] at 2-3 (footnote omitted).

     Nonetheless, as the court concluded, the process was ongoing, and the

data as gathered was then too inconclusive to permit a fully informed

evaluation.     I cannot say that things are appreciably different now six

months later.

     Attorney Shelley’s letter of December 29, 2020 makes essentially the

same point, although I would stress (as does he) that a penultimate quest for

perfection must not eclipse recognition of the positive and significant

achievements reflected in the Biannual Report, notably the reduction since

1992 of untreated CSO flows into Boston Harbor by 95% and the reclaiming

of Constitution Beach and Dorchester Bay as public recreational facilities.2


     2 In an interesting side note, the MWRA reports that after ten years of
operation the South Boston CSO Storage Tunnel continues to function to its
expected capability of preventing CSO discharges affecting the Boston
Harbor beaches in up to a 25-year storm. Report at 12.

                                     3
      Case 1:85-cv-00489-RGS Document 1883 Filed 01/03/21 Page 4 of 6




I would also applaud as an enduring achievement the contribution that

MWRA analysts and engineers have made to the science of water quality,

particularly with respect to our understanding of CSO management and the

engineering techniques that its remediation requires.

      So where do things stand? Drilling down to the essentials, the

recalibrated hydraulic model has delivered the desired data with respect to

outfall performance, enabling the MWRA to identify 30 of 46 discharge

locations where volume and activation goals have been or will be materially

achieved by December 31, 2021. The remaining 16 outfalls, as the MWRA

candidly acknowledges, are unlikely to achieve the desired goals despite

ongoing efforts at mitigation. 3 Of concern, as noted by the CLF, as well as by

the court in its last Order, are strategic outfalls impacting the Inner Harbor,

the Fort Point Channel, the Charles River, and the Alewife Brook/Upper

Mystic River.

      The issue to be addressed by the court and the parties, as iterated by

the MWRA from its prior Report, is “whether further investments in CSO

mitigation will result in meaningful water quality improvements, or whether

emphasizing non-CSO contributions of pollution would be more cost


      3These efforts are summarized at pages 5 to 8 of the Report and, as the
MWRA notes, some of the projects now underway will produce benefits in
the reduction of CSO levels in years well after December of 2021.
                                      4
      Case 1:85-cv-00489-RGS Document 1883 Filed 01/03/21 Page 5 of 6




effective and impactful to water quality.” Report at 8. The CLF, in its Letter

Comment, frames the issue in terms focused on the underperforming

outfalls, recommending “that concrete remedial actions [be] identified by the

MWRA to the Court with an associated timetable with respect to any outfalls

that were not able to achieve the final LTCP objectives.” Letter Comment

[Dkt # 1882] at 2.

      With respect to water quality standards and the development and

calibration of receiving water quality models for the CSO variance waters –

the Lower Charles River/Charles Basin and the Alewife Brook/Upper Mystic

River – the MWRA reports continued progress. After significant

coordination with the affected CSO communities and the BWSC, the

MWRA’s consultant has begun the necessary water quality assessments with

deliverable results expected in February of 2021.4 As the MWRA notes, this

water quality information will be useful in answering the question of the

future course to be taken with respect to the underperforming outfalls

insofar as their impact on the variance waters is concerned. 5


      4 These “variance” waters are designated Class B under the
Massachusetts Surface Water Quality Standards and as such are permitted
to accept a limited amount of CSO discharge (presently through August of
2024). Report at 8.

      5The MWRA reports full and continuing compliance with the variance
conditions set by the DEP and approved by EPA Region 1, including receiving
                                      5
      Case 1:85-cv-00489-RGS Document 1883 Filed 01/03/21 Page 6 of 6




                                   ORDER

      As the issues raised in this Report make clear, the court and the parties

face several important decisions prior to the submission of the performance

assessment report on December 31, 2021, the final CSO milestone. The court

is inclined to believe that a status conference at the beginning of March, after

more data has been gathered, would be useful and seeks the parties’ advice

in that regard. Consistent with the court’s revised Scheduling Order, the

MWRA will submit Compliance Report No. 249 on or before June 25, 2021,

or on such other date as the court may specify.

                               SO ORDERED.

                              /s/ Richard G. Stearns__________
                              UNITED STATES DISTRICT JUDGE




water quality sampling and modeling, public notification of CSO discharges,
performance assessments, and mitigation evaluations, including those of the
rehabilitated Alewife Brook Pumping Station and the CSO outfalls along
Alewife Brook, and the Charles and Mystic Rivers.
                                       6
